DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-3, 8-11, 16-19 and 25-29 are pending in the application.  Claims 4-7, 12-15 and 20-24 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2019/084515, filed 08/05/2021, and claims priority benefit of Chinese patent application CN201810387693.2, filed on 04/26/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed crystal forms of a compound of formula (I) and methods of treatment of liver cancer comprising administering the crystal forms of claims 1, 8-9, and 28-29 are novel and unobvious over the prior art.  The closest prior art is WO 2018077227 A1; cited by Applicants), which discloses the compound of formula (I) (compound 1, upper left).  However, the reference does not teach or suggest a compound of formula (I) in any of the recited crystalline forms or any methods of treatment comprising administering any crystal form.  A person of ordinary skill in the art at the time the application was effectively filed would not have found the subject matter of the current claims obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-3, 8-11, 16-19 and 25-29, renumbered 1-16 in the final claims, are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625